—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of criminally negligent homicide. Defendant raised a justification defense, arguing that the victim was the initial aggressor and that the People failed to disprove the defense beyond a reasonable doubt. The contention that the People failed to disprove the justification defense was not set forth in defendant’s motion to dismiss and thus is not preserved for our review (see, People v Gray, 86 NY2d 10, 19). In any event, the jury could have concluded that, even though the victim was the initial aggressor, defendant intentionally provoked the attack. We reject the contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
The suppression court properly refused to suppress various statements defendant made to the police. The statements either were spontaneous or were the result of noncustodial investigative inquiry (see, People v Baker, 188 AD2d 1012, lv denied 81 NY2d 967). We have considered defendant’s remain*944ing contentions and conclude that they are without merit. (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Criminally Negligent Homicide.) Present — Denman, P. J., Pine, Lawton, Hurlbutt and Balio, JJ.